EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of January 5, 2022, has been received and entered into the electronic case file. 
In view of the election of Group IV (Embodiments 6-11), Groups I, II and III (Figs. 1-35, Embodiments 1-5) are withdrawn from further consideration by the examiner, as being for the nonelected design. (37 CFR 1.142(b)) Election was made without traverse in the reply filed on January 5, 2022.
In the January 5, 2022 reply, applicant also directed cancelation of drawing Figs. 1-35 and their corresponding descriptions, and amended language throughout the claim and specification.
Preliminary Amendment
The preliminary amendment submitted September 9, 2020, which included the addition of Figs. 36-77, and amended the specification is acknowledged. 
Objection to the Drawings - New Matter
The drawings filed on January 5, 2022, are objected to under 35 U.S.C. 132 and 37 CFR 1.121 as introducing new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the amended subject matter at the time the application was filed. See In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Specifically, there is no support in the original disclosure for the omission of a broken line showing of the post and/or gemstone features noted below with arrows, from one of the originally filed embodiments, in Figs. 36-43. 

    PNG
    media_image1.png
    1136
    2087
    media_image1.png
    Greyscale
 None of the originally filed figures showed the bar and chain portions of the earring in isolation without additional environmental subject matter such as a dangling faceted gemstone or a type of earring post.


    PNG
    media_image2.png
    485
    640
    media_image2.png
    Greyscale

To overcome this objection, applicant may attempt to demonstrate that the original disclosure establishes that they were in possession of the amended subject matter or cancel Figs. 36-42 from the drawing disclosure. Applicant should note that amending Figs. 36-42 to add in the missing environmental subject matter in broken line, as disclosed in the original drawings of February 27, 2020, would duplicate drawings already present.



Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Objection to the Claim
For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim must be amended to read: “I claim: The ornamental design for an earring as shown and described.”
Conclusion	
The claimed design is patentable over the references cited.	

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Ault whose telephone number is (571)272-9278. The examiner can normally be reached on Monday-Friday from 9:00am to 2:00pm EST. 
 

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SA/Examiner, Art Unit 2922                                                                                                                                                                                                        
/TRACEY J BELL/Primary Examiner, Art Unit 2917